                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   COREY MOORE,                       1:19-cv-19107

                  Petitioner,         OPINION

          v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEAERANCES:

EDWARD F. BORDEN, JR.
EARP COHN, PC
20 BRACE ROAD
4TH FLOOR
CHERRY HILL, NJ 08034

       Counsel on behalf of Petitioner

DIANA V. CARRIG
OFFICE OF THE US ATTORNEY
US POST OFFICE BUILDING
401 MARKET STREET
4TH FLOOR
CAMDEN, NJ 08101

       Counsel on behalf of Respondent


HILLMAN, District Judge

       Pending before the Court is Petitioner Corey Moore’s

(“Petitioner”) counseled Motion to Vacate, Set Aside, or Correct

his judgment of conviction imposed on March 11, 2019.    (ECF No.

18.)    For the reasons stated below, Petitioner’s Motion will be

denied.


                                  1
                            BACKGROUND

     The factual and procedural history of this matter is set

forth in the Court’s previous Opinion, Moore v. United States,

No. 19-19107, 2020 U.S. Dist. LEXIS 189165 (D.N.J. Oct. 9,

2020), and need not be fully repeated here.    Petitioner raises

two ineffective assistance of counsel arguments based on alleged

inactions by his counsel, Anne Singer.   First, Petitioner

alleges Singer failed to advise him about “the advantages and

disadvantages of filing an appeal.”   (ECF No. 4 at 4.)   Second,

Petitioner alleges Singer failed to file an appeal after

Petitioner instructed her to do so.   (Id. at 5.)

     The Government disputes the alleged errors of Singer and

asserts she met with Petitioner on March 19, 2019 to discuss his

right to an appeal, and at that time, Petitioner told Singer to

not file an appeal.   Ms. Singer submitted a declaration,

supported by the attachments thereto, in support of the

Government’s opposition.   (ECF No. 13-15).   Because of this

material factual dispute, the Court determined that an

evidentiary hearing was necessary.    After appointing counsel to

represent Petitioner, this Court conducted an evidentiary

hearing to resolve the factual dispute on June 16, 2021.     In

addition to other evidence, the following relevant testimony was

elicited during the evidentiary hearing:


                                 2
     a. Petitioner’s Testimony

     Petitioner testified that Singer did nothing for him during

her representation of him and she simply wanted to finish his

case.   He testified that he previously provided Singer with

caselaw and support for legal arguments, which she failed to use

to support Petitioner in his criminal matter.   He further

testified that even when the Court asked him at his plea hearing

whether he was satisfied with Singer’s representation he did not

answer the question.

     Regarding Petitioner’s appeal, Petitioner testified that he

first told Singer in the courtroom he wanted to file an appeal

immediately after he was sentenced.   In the courtroom,

Petitioner testified he complained to her that he was sentenced

to too much time, to which she agreed and explained she did not

know that the prosecutor “had it out for him like that” or words

to that effect.   He further testified that Singer visited him at

the Federal Detention Center-Philadelphia (FDC-Philadelphia)

following his sentencing because he wanted to file an appeal and

wanted his phones back that were seized during the government’s

investigation.    Petitioner confirmed Singer was able to retrieve

Petitioner’s phones and place them with Petitioner’s brother

following their meeting at FDC—Philadelphia.

     During the conversation at FDC-Philadelphia, Petitioner

testified that he was very upset and cussing and repeatedly

                                  3
notified Singer he wanted to file an appeal.   On cross-

examination, Petitioner explained Singer confirmed she would

file an appeal for him after the first time she was asked to do

so.   Petitioner further admitted that during the meeting, Singer

did mention good time credit.   Petitioner testified that

following the meeting at FDC-Philadelphia, he received a letter

from Singer dated March 14, 2019, and he never spoke to her

again.

      Petitioner then testified that in September 2019, six

months after his sentencing in this Court, he spoke to his

brother, who informed him that no notice of appeal was ever

filed.   During this phone call, Petitioner testified that his

brother thought it was crazy there was no appeal filed because

Singer did not follow Petitioner’s instructions.    Petitioner

explained to his brother that he was finalizing an appeal, which

he was informed had a 50-50 chance of success.    In response to a

question inquiring how soon after the conversation with his

brother did Petitioner file his appeal, Petitioner testified

that he already had a paralegal working on the appeal because he

never heard anything about the original appeal.    He further

testified that he was trying to first verify if he had one

because if he had an appeal filed already, then he was not going

to file the appeal the paralegal at the prison was helping him

finalize.

                                 4
     On cross-examination, Petitioner admitted he had access to

a phone on the unit and was able to use that phone when needed.

However, Petitioner testified he never called Singer asking her

about the status of the appeal from March to September 2019.

Petitioner testified he never called Singer because he could no

longer trust her because in his view she had lied to him about

an appeal and he was hurt when he found out that his appeal was

not on the docket.

     b. Ms. Singer’s Testimony

     Singer testified that when she took over the representation

of Petitioner’s criminal matter, she received a report from a

psychologist that had been obtained by prior counsel, which

detailed Petitioner’s mental deficits.   Singer testified that

she was very conscious of his mental deficits during her entire

representation of Petitioner and for this reason, bent over

backwards for Petitioner to be sure he understood everything

that was going on.   By way of example, Singer testified she

reviewed the plea agreement carefully with Petitioner by reading

the entire plea agreement to Petitioner.

     Singer testified that during her time representing

Petitioner, he never once provided her with caselaw or legal

arguments that she should use in support of his case.   Moreover,

she testified that because of her legal advocacy she

successfully challenged the draft Pre-sentence Report, which

                                 5
resulted in a lower advisory guideline range.   Singer further

helped Petitioner by drafting a detailed sentencing memorandum,

which resulted in the Court granting a downward variance.

     Singer further denied that during Petitioner’s sentencing

he informed her that he believed he received too much time, or

that he wanted to appeal.   She explained that if he had done so,

she probably would not have found it necessary to go visit him

at FDC-Philadelphia following sentencing.   She also denied

Petitioner’s accusation that, at the sentencing, she agreed with

Petitioner that he received too much time, and that she told him

the prosecutor had been vindictive.

     Singer testified she made a trip to the FDC-Philadelphia on

March 13, 2019 because she felt it was important to spend extra

time with Petitioner, specifically for the purposes of seeing

whether he wanted to appeal.   She testified that she was aware

Garza v. Idaho, 139 S. Ct. 738 (2019), which came out eight days

before Petitioner was sentenced, held that she had an obligation

to file a notice of appeal if a client asked her to do so.

Singer testified the visit with Petitioner at FDC—Philadelphia

was to insure she understood what Petitioner wanted.   She

testified that her meeting with Petitioner lasted approximately

45 to 50 minutes, and they spent a lot of time discussing an




                                 6
appeal and whether he wanted to file one. 1

     More specifically, Singer testified she discussed how much

of Petitioner’s eight-year sentence he was likely to serve based

on pre-sentencing detention and allotting for good time credit.

She explained that these deductions left him with approximately

a little more than five years, to which Petitioner responded

that he was okay with that and notified her he would not like to

file an appeal.   Singer testified that if he wished to file an

appeal, then she knew she had a duty to do exactly that, and she

would have filed an appeal on behalf of Petitioner.

     When questioned about Petitioner’s demeanor during the

meeting at FDC-Philadelphia, Singer explained that he was

surprisingly in a very good mood and was very warm to her.

Petitioner explained to her that he was “fine” with the sentence

he received and at the conclusion of the meeting thanked her for

representation.   Singer further testified that during the

meeting Petitioner asked her to do two things: (1) send him a

copy of his judgment; and (2) get his cellphones back from the

government and return them to his brother Rodger.




1 Singer provided the Court with her billing records, which show
she billed 1.2 hours on March 13, 2019 for a “[c]onference with
client at FDC Philadelphia regarding his questions about
Judgment, sentencing and appeal, etc.” (ECF No. 13-15 at 7-8.)
In her sworn declaration, Singer explained she met with
Petitioner for approximately 45-50 minutes after some additional
time waiting and clearing security at FDC—Philadelphia. (Id.)
                                 7
     Following Singer’s meeting with Petitioner on March 13,

2019, she testified she went back to her office and wrote the

following notes detailing her meeting, a copy of which is

attached to her certification:

          Met Corey today at FDC. Corey noted that [the]
          Judge had advised him that he could file [a]
          notice of appeal & asked about filing one. I
          explained he had waived that rt. [right] in
          his plea agreement + that [the] Judge was
          still obligated to tell all [ defendants] that
          they had that right but that due to the waiver,
          any appeal he filed would probably be
          dismissed. After I answered his questions
          about [the] amt [amount] of time he had to
          serve, considering good time & time already
          served, he said he was satisfied & did not
          want to appeal.
          As for amt [amount] of time still left on his
          sentence, I told him he had served 20 mos.
          already & would get 54 days/yr good time = 432
          days (8X54).
          He asked me to get his cell phones back from
          govt [government] & send them to his brother,
          Roger.

          Said he appreciated what I’d done for him.

          Note: Roger picked up cell phones from me on
          3/15/19.

     At the conclusion of the hearing, the Court afforded the

parties a week and a half to submit supplemental briefing

regarding Petitioner’s Motion. In Petitioner’s Post-Hearing

Supplemental Brief, Petitioner concedes that the “evidence at

the evidentiary hearing did not establish by a preponderance of

the evidence that his trial counsel, Anne Singer, Esquire,

failed to consult with him fully concerning the advantages and

                                 8
disadvantages of filing an appeal.”   For this reason, Petitioner

concedes that Ground 1 of his petition, his ineffective

assistance claim that Singer failed to discuss the advantages

and disadvantages of filing an appeal, is moot.    (ECF No. 24 at

1.)   Accordingly, the Court’s Opinion will only address

Petitioner’s remaining ineffective assistance claim that Singer

failed to file a notice of appeal after Petitioner told her to

do so.

                            DISCUSSION

      Section 2255 provides in relevant part that:

      [a] prisoner in custody under sentence of a court
      established by Act of Congress claiming the right to be
      released upon the ground that the sentence was imposed
      in violation of the Constitution or laws of the United
      States ... may move the court which imposed the sentence
      to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

      Petitioner’s remaining ineffective assistance of trial

counsel claim is governed by the Strickland standard.

Petitioner must first “show that counsel’s representation fell

below an objective standard of reasonableness.”    Strickland v.

Washington, 466 U.S. 668, 688 (1984).    He must then show “a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”    Id. at 694.   The Supreme


                                 9
Court addressed Strickland’s application to counsel’s failure to

file an appeal in Roe v. Flores-Ortega, 528 U.S. 470 (2000).       In

Roe, the Supreme Court held that counsel provides ineffective

assistance if he disregards a defendant’s explicit instruction

to file an appeal.   Id. at 477.    Under such circumstances,

prejudice is presumed, even where the defendant has executed an

appeal waiver.   Garza v. Idaho, 139 S. Ct. 738, 746-47 (2019).

However, the Supreme Court clarified that “a defendant who

explicitly tells his attorney not to file an appeal plainly

cannot later complain that, by following those instructions, his

counsel performed deficiently.”     Roe, 528 U.S. at 577 (citing

Jones v. Barnes, 463 U.S. 745, 751 (1983) (emphasis in

original)).

     Thus the issue before the Court is whether Singer rendered

ineffective assistance of counsel by failing to file an appeal

after Petitioner instructed her to do so.     This is a case where

the testimonies of both Petitioner and Singer cannot be true.

The witnesses contradict each other on the key issue of whether

Petitioner asked Singer to file a notice of appeal after this

sentencing or otherwise expressed displeasure with his sentence.

“It is the court’s role to judge the credibility of the

witnesses in an evidentiary hearing on a § 2255 motion.”

Mondelice v. United States, No. 15-295 2021 U.S. Dist. LEXIS

39509, at *25 (M.D. Pa. Mar. 23, 2021).

                                   10
     For the following reasons, the Court finds the testimony of

Singer, which is supported by the Government’s exhibits, to be

credible, and finds that Petitioner did not at any time, direct

his counsel to file a notice of appeal regarding his sentence or

express he was upset with the sentence he received.

Petitioner’s testimony was less credible and had inconsistences.

     First, Singer’s testimony is consistent with the documents

provided in support of the Government’s opposition.   For

example, Singer sent Petitioner a letter on March 14, 2019, one

day after meeting with Petitioner.   In the letter, Singer

addressed two actions Petitioner asked her to complete: (1) send

a copy of the judgment; and (2) take care of his cellphones.

The letter, created contemporaneously with her visit to

Petitioner, makes no reference of an appeal.   Petitioner argues

that if an agreement had been reached not to file an appeal the

letter should have explicitly addressed Petitioner’s decision to

forego one.   Singer in her testimony conceded that would have

been a better practice, but this argument proves too much.    A

careful reading of the letter reveals a tone of finality,

completeness, and a satisfactory parting of the ways.    Singer

wishes Petitioner well in his future.   Given Singer’s

demonstrated penchant for due diligence one would expect if she

had received a direction to appeal not silence but an

affirmative statement of her attention to file the requested

                                11
notice of appeal and sent Petitioner a copy.    The letter’s

silence on the issue of appeal is more convincing evidence the

conversation about filing an appeal did not occur than it is

proof that an important direction was received and then left

undocumented.   The Court finds this letter is consistent with

Singer’s testimony that Petitioner did not request an appeal and

instead said he did not want to file an appeal and was fine with

his sentence.

     Singer’s testimony is further supported on this point by

again contemporaneous notes dated March 13, 2019, which she

drafted immediately following her meeting with Petitioner.     In

particular, the notes recounted that Singer and Petitioner

discussed the possibility of filing an appeal and at the

conclusion of this discussion, Petitioner expressed he was

satisfied and did not want to file an appeal.    The notes further

explain Petitioner told Singer he appreciated what she had done

for him.   These notes are consistent with Singer’s testimony

that Petitioner did not want to file an appeal, that Petitioner

was fine with the sentence he had received, that Petitioner was

surprisingly in a very good mood and very warm to Singer, and

that Petitioner even thanked her at the end of the meeting.

     Second, Petitioner consistently contradicted himself at the

hearing.   By way of example, Petitioner argued he was heated and

cussing during his conversation with Singer at FDC-Philadelphia

                                12
and repeatedly notified Singer that he wanted an appeal and was

upset with his sentence.    However, Petitioner also testified

that Singer said she would file an appeal the first time

Petitioner asked her to do so.    If Singer immediately acquiesced

in his request as she testified she knew it was her legal

obligation to do it is difficult to understand why Petitioner

would have been so upset and cussing during his meeting with

her.    Moreover, Petitioner would not have felt the need to

repeatedly explain to Singer he wished to file an appeal as he

testified.

       Second, Petitioner testified that he only first found out

that Singer did not file an appeal around September 2019 after a

conversation with his brother.    Petitioner testified his brother

was unable to find his appeal on the docket.     However, in

response to a question inquiring how soon after the conversation

with his brother did Petitioner file his appeal, Petitioner

testified that when speaking to his brother he informed him that

Petitioner already had someone finalizing an appeal because he

never heard anything about the original appeal.     He testified he

was trying to verify first if he had an appeal already filed

because if he did, then he was not going to send the appeal the

paralegal was helping him draft.      The Court finds Petitioner’s

testimony that he was already working on finalizing an appeal at

the time he spoke to his brother inconsistent with his testimony

                                 13
that he first discovered Singer failed to file an appeal in

September 2019.   Simply put, why work on filing a notice of

appeal or have someone do if you had been operating on the

assumption one had been filed?   Petitioner testified that even

before he spoke to his brother, he never once called Singer

between the months of March and September 2019.

     Petitioner’s explanation – that he never spoke with Singer

because he could not trust her anymore and he was hurt when he

found out that his appeal was not on the docket – rings hollow.

He testified he did not learn about the failure to file an

appeal until September 2019.   This does not explain why he would

not have called Singer during the six months that passed, an

omission inconsistent with his testimony that he instructed

Singer to file an appeal.   Petitioner’s actions are more

consistent with Singer’s testimony that Petitioner instructed

her not to file an appeal and was fine with the sentence he

received.

     Third, Petitioner testified that Singer did nothing for

him, did not work hard on his behalf, and simply wanted to

finish Petitioner’s case.   However, the Court finds that Singer,

consistent with her reputation, worked diligently on behalf of

Petitioner as demonstrated by her (1) careful review and

successful challenge to the draft Pre-Sentence Report resulting

in a lower advisory guideline range; and (2) Singer’s detailed

                                 14
sentencing memorandum and persuasive advocacy which resulted in

the Court granting a downward variance.

     As a fourth example, Petitioner testified he previously

provided Singer with caselaw and support for legal arguments,

which she failed to use in court.    However, Petitioner, when

asked, was unable to recall any cases or legal arguments he

provided to Singer.

     Fifth, Petitioner testified that he did not answer the

question of whether he was satisfied with Singer at the plea

hearing but his denial under oath is belied by the record.     In

response to a direct question from the Court at his plea

hearing: “Are you satisfied with [Singer’s] representation of

you,” Petitioner responded, “Yes.” (ECF No. 13-9 6:19-21.)

     Based on the testimony and exhibits presented at the

evidentiary hearing and in support of the Government’s

opposition, the Court finds that Petitioner has not met his

burden to demonstrate that Singer’s representation was

ineffective.   The Court finds Petitioner instructed Singer not

to file an appeal and notified her that he fully accepted the

sentence he received.   Accordingly, the Court will deny

Petitioner’s counseled Motion to Vacate, Set Aside, or Correct

his judgment of conviction imposed on March 11, 2019.

                   Certificate of Appealability

     The Court must assess whether a certificate of

                                15
appealability should issue.    A litigant may not appeal from a

final order in a proceeding under 28 U.S.C. § 2255 without a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B).   A

certificate of appealability shall not issue unless there is a

“substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).   “Where a district court has rejected

the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The petitioner must

demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or

wrong.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000)).    Based on

the Court’s credibility determinations and factual findings,

reasonable jurists would not find it debatable as to whether the

failure to file a notice of appeal violated Petitioner’s

constitutional rights.    Consequently, the Court will not issue a

certificate of appealability.

                              CONCLUSION

     For the foregoing reasons, the Court will deny Petitioner’s

counseled Motion to Vacate, Set Aside, or Correct his judgment

of conviction imposed on March 11, 2019, and the Court will not

issue a certificate of appealability.      An appropriate Order will

be entered.

Date: July 2, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  16
